--------------------------------------------------------------------------------

Exhibit 10.2
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of October 3, 2011, by and
between BioTime, Inc. (“BioTime”), a California corporation, and Peter S. Garcia
("Executive").
 
W I T N E S S E T H:
 
WHEREAS, BioTime desires to employ Executive, and Executive is willing to accept
such employment, all on the terms and subject to the conditions hereinafter set
forth;


NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree as follows:
 
1.             Engagement; Position and Duties.
 
(a)           BioTime agrees to employ Executive in the position of Chief
Financial Officer. Executive shall perform the duties and functions as are
normally carried out by a Chief Financial Officer of a developer of
pharmaceutical or medical products of a size comparable to BioTime and that is
subject to the reporting requirements of Section 13 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and as the Board of Directors of
BioTime (the "Board of Directors") shall from time to time reasonably
determine.  Without limiting the generality of the immediately preceding
sentence, Executive's duties shall include, but shall not be limited to:  (i)
preparing and maintaining financial books, accounts, and related records of
BioTime and the Related Companies (as defined below), in accordance with
generally accepted accounting standards; (ii) setting up and administering
policies, procedures, and controls over financial reporting and disclosure to
comply with the financial reporting and disclosure requirements of BioTime and
the Related Companies under the Exchange Act and other applicable laws and
regulations, and to assure that all external reporting to third parties and all
internal reporting within BioTime and the Related Companies is timely, proper,
and accurate; (iii) preparing annual, quarterly and other interim financial
statements and reports, including also such pro forma financial statements as
may from time to time be required, for BioTime and the Related Companies in
accordance with generally accepted accounting standards; (iv) preparing annual
reports on Form 10-K, quarterly reports on Form 10-Q, and current reports on
Form 8-K, and all amendments thereto, and any other reports and filings as may
be required under the Exchange Act or under any other Federal or state
securities laws, or under the rules and regulations of any securities exchange
on which securities issued by BioTime or any Related Company may be listed or
may be traded; (v) communicating and cooperating with the independent registered
accountants of BioTime and the Related Companies in connection with any audit or
review of the financial statements, records or accounts of BioTime or any
Related Company; (vi) setting up and administering policies, procedures, and
financial controls as may be required for any grant financed project or under
the terms of any agreement governing any project conducted by BioTime or a
Related Company with any third party collaborator; (vii) maintaining or managing
all accounts payable, accounts receivable, and payrolls for BioTime and the
Related Companies; (viii) establishing and maintaining BioTime and Related
Company bank accounts and other accounts with financial institutions, and
managing the deposit and withdrawal of funds therefrom; (ix) managing the
investment of BioTime and Related Company cash, deposit accounts, certificates
of deposit, securities, and similar assets; (x) preparing and filing
registration statements, prospectuses, and other disclosure documents,
applications, and reports under the Securities Act of 1933, as amended, and the
securities laws of any state or foreign jurisdiction in connection with any
offer, sale, purchase, exchange, tender offer, distribution, or acquisition of
securities by BioTime or any Related Company; and (xii) such other duties as the
Board of Directors, the Chief Executive Officer, or the Chief Operating Officer
may from time to time determine.  Executive shall devote his best efforts,
skills, and abilities, on a full-time basis, exclusively to the business of
BioTime and its Related Companies pursuant to, and in accordance with,
reasonable business policies and procedures, as fixed from time to time by the
Board of Directors.  Executive covenants and agrees that he will faithfully
adhere to and fulfill such policies as are established from time to time by the
Board of Directors.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Performance of Services for Related Companies.  In addition to the
performance of services for BioTime, Executive shall, to the extent so required
by BioTime, also perform services for one or more members of the consolidated
group of which BioTime is a part (each, a "Related Company"), provided that such
services are consistent with the kind of services Executive performs or may be
required to perform for BioTime under this Agreement, including as Chief
Financial Officer or Treasurer of one or more Related Companies.  If Executive
performs any services for any Related Company, Executive shall not be entitled
to receive any compensation or remuneration in addition to or in lieu of the
compensation and remuneration provided under this Agreement on account of such
services for the Related Company.  Executive covenants and agrees that he will
faithfully adhere to and fulfill such policies as are established from time to
time by the board of directors of any Related Company for which he performs
services, to the extent that such policies and procedures differ from or are in
addition to the policies and procedures adopted by the Board of Directors.
 
(c)           No Conflicting Obligations.  Executive represents and warrants to
BioTime and the Related Companies that he is under no obligations or
commitments, whether contractual or otherwise, that are inconsistent with his
obligations under this Agreement or that would prohibit him, contractually or
otherwise, from performing his duties as the Chief Financial Officer of BioTime
and the Related Companies.
 
(d)           No Unauthorized Use of Third Party Intellectual
Property.  Executive represents and warrants that he will not use or disclose,
in connection with his employment by BioTime or any Related Company, any
patents, trade secrets, confidential information, or other proprietary
information or intellectual property as to which any other person has any right,
title or interest, except to the extent that BioTime or a Related Company holds
a valid license or other written permission for such use from the owner(s)
thereof.  Executive represents and warrants to BioTime and each Related Company
that he has returned all property and confidential information belonging to any
prior employer.
 
2.             Compensation
 
(a)           Salary.  During the term of this Agreement, BioTime shall pay to
the Executive an annual salary of Three Hundred Twenty-Four Thousand Dollars
($324,000) the ("Annual Salary").  Executive's salary shall be paid in equal
semi-monthly installments, consistent with BioTime's regular salary payment
practices.  Executive's salary may be increased from time-to-time by BioTime
without affecting this Agreement.
 
(b)           Bonus.  In addition to his Salary, Executive shall be eligible for
an annual bonus, up to an amount that does not exceed 30% of his Annual Salary,
as may be approved by the Board of Directors in its discretion based on
Executive's performance and achievement of goals or milestones set by the Board
of Directors. Executive agrees that the Board of Directors of BioTime may follow
the recommendations of its Compensation Committee in determining the amount of
the award bonus and in establishing the performance goals or milestones as a
basis for the award bonus.  To the extent possible, such criteria shall be
established, as to each fiscal year, prior to the end of the first month of such
fiscal year. As an example, such performance criteria may be comprised of
several designated performance goals and one or more performance targets in each
goal.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           BioTime Stock Options.  BioTime will grant Executive an option to
purchase 200,000 BioTime common shares (the “Option”) under the BioTime 2002
Employee Stock Option Plan, as amended (the “Plan”).


(1)           The exercise price of the Option will be the Fair Market Value of
BioTime’s common shares on the date of grant determined in accordance with the
Plan.  The Option will vest (and thereby become exercisable) as follows: 1/48th
of the number of Option shares will vest at the end of each full month of
employment.  Vesting will depend on Executive’s continued employment with
BioTime through the applicable vesting date, and will be subject to the terms
and conditions of the Plan and a Stock Option Agreement consistent with the Plan
and this paragraph.  The unvested portion of the Option shall not be
exercisable.


(2)           The vested portion of the Option shall expire on the earliest of
(A) seven (7) years from the date of grant, (B) three months after Executive
ceases to be an employee of BioTime for any reason other than Executive’s death
or Disability (as defined below), or (C) one year after Executive ceases to be
an employee of BioTime due to his death or Disability; provided that if
Executive dies during the three month period described in clause (B) of this
paragraph, the expiration date of the vested portion of the Option shall be one
year after the date of his death.  The Option shall not be exercisable after it
has expired.


(3)           Except as specifically set forth in this Section, Executive’s
rights under the Plan, or any other stock option plan later adopted by BioTime,
shall be governed solely by the terms of the Plan, or the later adopted stock
option plan.
 
(d)           Related Company Stock Options.  BioTime shall cause its Related
Companies OncoCyte Corporation, OrthoCyte Corporation, and ReCyte Therapeutics,
Inc. to grant Executive options to purchase 50,000 shares of each such Related
Company’s common stock (the “Subsidiary Options”) under each such Related
Company’s respective 2010 Employee Stock Option Plan (each a “Subsidiary Plan”).


(1)           The exercise price of the Subsidiary Options will be the Fair
Market Value of the Related Company’s common stock on the date of grant,
determined in accordance with the applicable Subsidiary Plan.  BioTime expects
that the exercise prices of the Subsidiary Options will be:  $1.00 per share for
the OncoCyte Corporation stock options; $0.08 per share for the OrthoCyte
Corporation stock options; and $2.05 per share for the ReCyte Therapeutics, Inc.
stock options, based on the most recent independent valuations or arms length
sale of common stock by the applicable Related Company.  Each Subsidiary Option
will vest (and thereby become exercisable) as follows: 1/48th of the number of
Subsidiary Option shares will vest at the end of each full month of
employment.  Vesting will depend on Executive’s continued employment with
BioTime or the applicable Related Company through the applicable vesting date,
and will be subject to the terms and conditions of the applicable Subsidiary
Plan and a Stock Option Agreement consistent with the applicable Subsidiary Plan
and this paragraph.  The unvested portions of the Subsidiary Options shall not
be exercisable.
 
 
3

--------------------------------------------------------------------------------

 


(2)           The vested portion of each Subsidiary Option shall expire on the
earliest of (A) seven (7) years from the date of grant, (B) three months after
Executive ceases to be an employee of BioTime or the applicable Related Company
for any reason other than Executive’s death or Disability (as defined below), or
(C) one year after Executive ceases to be an employee of BioTime or the
applicable Related Company due to his death or Disability; provided that if
Executive dies during the three month period described in clause (B) of this
paragraph, the expiration date of the vested portion of the Subsidiary Option
shall be one year after the date of his death.  A Subsidiary Option shall not be
exercisable after it has expired.


(3)           Except as specifically set forth in this Section, Executive’s
rights under the Subsidiary Plans, or any other stock option plan later adopted
by a Related Company that has granted a Subsidiary Option, shall be governed
solely by the terms of the applicable Subsidiary Plan, or the later adopted
stock option plan.
 
(e)           Expense Reimbursements. BioTime or a Related Company shall
reimburse Executive for reasonable commute, travel, and other business expenses
incurred by Executive in the performance of his duties hereunder, subject to
BioTime's (or a Related Company's) policies and procedures in effect from time
to time, and provided that Executive submits supporting vouchers.
 
(f)           Benefit Plans.  Executive shall be eligible (to the extent he
qualifies) to participate in any retirement, pension, life, health, accident and
disability insurance, stock option plan or other similar employee benefit plans
which may be adopted by BioTime for its executive officers or other
employees.  BioTime shall pay for all premiums for any such insurance policies
covering Executive and Executive's spouse and children, if any, to the extent
such insurance coverage is available under Company employee benefit plans.
 
(g)           Vacation; Sick Leave.  Executive shall be entitled to fifteen (15)
days of vacation and sick leave, combined, without reduction in compensation,
during each calendar year.  Vacation shall be taken at such time as is
consistent with the needs and policies of BioTime and its Related
Companies.  All vacation days and sick leave days shall accrue annually based
upon days of service.  Leave from work due to illness shall be subject to the
policies and procedures of BioTime, and subject to the provisions of this
Agreement governing termination due to disability, sickness or illness.  BioTime
may, from time to time, adopt policies governing the disposition of unused
vacation days and sick leave days remaining at the end of BioTime's fiscal year;
which policies may govern whether unused vacation days or sick leave days will
be paid, lost, or carried over into subsequent fiscal years.
 
3.             Competitive Activities. During the term of Executive's employment
with BioTime and for one year thereafter, Executive shall not, for himself or
any third party, directly or indirectly employ, solicit for employment or
recommend for employment any person employed by BioTime or any Related
Company.  During the term of Executive's employment, he shall not, directly or
indirectly as an employee, contractor, officer, director, member, partner,
agent, or equity owner, engage in any activity or business that competes or
could reasonably be expected to compete with the business of BioTime or any
Related Company.  Executive acknowledges that there is a substantial likelihood
that the activities described in this Section would (a) involve the unauthorized
use or disclosure of BioTime's or a Related Company's Confidential Information
and that use or disclosure would be extremely difficult to detect, and (b)
result in substantial competitive harm to the business of BioTime or a Related
Company.  Executive has accepted the limitations of this Section as a reasonably
practicable and unrestrictive means of preventing such use or disclosure of
Confidential Information and preventing such competitive harm.
 
 
4

--------------------------------------------------------------------------------

 
 
4.             Inventions/Intellectual Property/Proprietary Information
 
(a)           Inventions and Discoveries Belong to BioTime or a Related
Company.  As used in this Agreement, “Intellectual Property” means any and all
inventions, discoveries, formulas, improvements, writings, designs, or other
intellectual property.  Any and all Intellectual Property relating to or in any
way pertaining to or connected with the systems, products, apparatus, or methods
employed, manufactured, constructed, or researched by BioTime, or any Related
Company, which Executive may conceive or make while performing services for
BioTime or a Related Company shall be the sole and exclusive property of BioTime
or the applicable Related Company.  Executive hereby irrevocably assigns and
transfers to BioTime, or a Related Company, all rights, title and interest in
and to all Intellectual Property that Executive may now or in the future have
under patent, copyright, trade secret, trademark or other law, in perpetuity or
for the longest period otherwise permitted by law, without the necessity of
further consideration.  BioTime and the Related Companies will be entitled to
obtain and hold in their own name all copyrights, patents, trade secrets,
trademarks and other similar registrations with respect to such Intellectual
Property.
 
(b)           Moral Rights.  To the extent allowed by law, the rights to
Intellectual Property assigned by Executive to BioTime or any Related Company
includes all rights of paternity, integrity, disclosure and withdrawal, and any
other rights that may be known as or referred to as “moral rights,” “artist’s
rights,” “droit moral,” or the like (collectively “Moral Rights”).  To the
extent Executive retains any such Moral Rights under applicable law, Executive
hereby ratifies and consents to any action that may be taken with respect to
such Moral Rights by or authorized by BioTime or a Related Company and agrees
not to assert any Moral Rights with respect thereto.  Executive shall confirm in
writing any such ratifications, consents, and agreements from time to time as
requested by BioTime or Related Company.
 
(c)           Execution of Documents; Power of Attorney.  Executive agrees to
execute and sign any and all applications, assignments, or other instruments
which BioTime or a Related Company may deem necessary in order to enable BioTime
or a Related Company, at its expense, to apply for, prosecute, and obtain
patents of the United States or foreign countries for the Intellectual Property,
or in order to assign or convey to, perfect, maintain or vest in BioTime or a
Related Company the sole and exclusive right, title, and interest in and to the
Intellectual Property.  If BioTime or a Related Company is unable after
reasonable efforts to secure Executive’s signature, cooperation or assistance in
accordance with the preceding sentence, whether because of Executive’s
incapacity or any other reason whatsoever, Executive hereby designates and
appoints BioTime or any Related Company or its designee as Executive’s agent and
attorney-in-fact, to act on her behalf, to execute and file documents and to do
all other lawfully permitted acts necessary or desirable to perfect, maintain or
otherwise protect BioTime’s or a Related Company’s rights in the Intellectual
Property.  Executive acknowledges and agrees that such appointment is coupled
with an interest and is irrevocable.
 
(d)           Disclosure of Intellectual Property.  Executive agrees to disclose
promptly to BioTime or a Related Company all Intellectual Property which
Executive may create or conceive solely, jointly, or commonly with others.  This
paragraph is applicable whether or not the Intellectual Property was made under
the circumstances described in paragraph (a) of this Section.  Executive agrees
to make such disclosures understanding that they will be received in confidence
and that, among other things, they are for the purpose of determining whether or
not rights to the related Intellectual Property is the property of BioTime or a
Related Company.
 
 
5

--------------------------------------------------------------------------------

 
 
(e)           Limitations.  The obligations provided for by this Section 4,
except for the requirements as to disclosure in paragraph 4(d), do not apply to
any rights Executive may have acquired in connection with Intellectual Property
for which no equipment, supplies, facility, or trade secret information of
BioTime or a Related Company was used and which was developed entirely on the
Executive’s own time and (i) which at the time of conception or reduction to
practice does not relate directly or indirectly to the business of BioTime or a
Related Company, or to the actual or demonstrable anticipated research or
development activities or plans of BioTime or a Related Company, or (ii) which
does not result from any work performed by Executive for BioTime or a Related
Company.  All Intellectual Property that (1) results from the use of equipment,
supplies, facilities, or trade secret information of BioTime or a Related
Company; (2) relates, at the time of conception or reduction to practice of the
invention, to the business of BioTime or a Related Company, or actual or
demonstrably anticipated research or development of BioTime or a Related
Company; or (3) results from any work performed by Executive for BioTime or a
Related Company shall be assigned and is hereby assigned to BioTime or the
applicable Related Company.  The parties understand and agree that this
limitation is intended to be consistent with California Labor Code, Section
2870, a copy of which is attached as Exhibit A.  If Executive wishes to clarify
that something created by Executive prior to Executive’s employment by BioTime
or a Related Company that relates to the actual or proposed business of BioTime
or a Related Company is not within the scope of this Agreement, Executive has
listed it on Exhibit B in a manner that does not violate any third party rights.
 
(f)           Confidential and Proprietary Information.  During his employment,
Executive will have access to trade secrets and confidential information of
BioTime and one or more Related Companies.  Confidential Information means all
information and ideas, in any form, relating in any manner to matters such as:
products; formulas; technology and know-how; inventions; clinical trial plans
and data; business plans; marketing plans; the identity, expertise, and
compensation of employees and contractors; systems, procedures, and manuals;
customers; suppliers; joint venture partners; research collaborators; licensees;
and financial information.  Confidential Information also shall include any
information of any kind, whether belonging to BioTime, a Related Company, or any
third party, that BioTime or a Related Company has agreed to keep secret or
confidential under the terms of any agreement with any third
party.  Confidential Information does not include:  (i) information that is or
becomes publicly known through lawful means other than unauthorized disclosure
by Executive; (ii) information that was rightfully in Executive's possession
prior to his employment with BioTime and was not assigned to BioTime or a
Related Company or was not disclosed to Executive in his capacity as a director
or other fiduciary of BioTime or a Related Company; or (iii) information
disclosed to Executive, after the termination of his employment by BioTime,
without a confidential restriction by a third party who rightfully possesses the
information and did not obtain it, either directly or indirectly, from BioTime
or a Related Company, and who is not subject to an obligation to keep such
information confidential for the benefit of BioTime, a Related Company, or any
third party with whom BioTime or a Related Company has a contractual
relationship.  Executive understands and agrees that all Confidential
Information shall be kept confidential by Executive both during and after his
employment by BioTime or any Related Company.  Executive further agrees that he
will not, without the prior written approval by BioTime or a Related Company,
disclose any Confidential Information, or use any Confidential Information in
any way, either during the term of his employment or at any time thereafter,
except as required by BioTime or a Related Company in the course of his
employment.
 
 
6

--------------------------------------------------------------------------------

 
 
5.             Termination of Employment.  Executive understands and agrees that
his employment has no specific term.  This Agreement, and the employment
relationship, are "at will" and may be terminated by BioTime, any Related
Company, or Executive with or without cause upon thirty (30) days advance
written notice to the other party or parties.  Except as otherwise agreed in
writing or as otherwise provided in this Agreement, upon termination of
Executive's employment, BioTime and the Related Companies shall have no further
obligation to Executive by way of compensation or otherwise, except as expressly
provided in this Agreement.
 
(a)           Separation Benefits.  Upon termination of Executive's employment
with BioTime and the Related Companies for any reason, Executive will receive
the severance benefits set forth below, but Executive will not be entitled to
any other compensation, award, or damages with respect to his employment or
termination of employment.
 
(i)            Termination for Cause, Death, Disability, or Resignation.  In the
event of Executive's termination for Cause, or termination as a result of his
death or Disability, or his resignation, Executive will be entitled to receive
payment for all unpaid salary, accrued but unpaid bonus, if any, and vacation
accrued as of the date of his termination of employment.  Executive will not be
entitled to any cash severance benefits or additional vesting of any Options or
Subsidiary Options or other equity or cash awards.
 
(ii)           Termination Without Cause.  In the event of Executive's
termination by BioTime without Cause, he will be entitled to (A) the benefits
set forth in paragraph (a)(i) of this Section, and (B) payment in an amount
equal to: (1) three months' base salary if terminated within the first 12 months
of employment, or (2) six months' base salary if terminated after 12 months of
employment, either of which may be paid in a lump sum or, at the election of
BioTime, in installments consistent with the payment of Executive's salary while
employed by BioTime, subject to such payroll deductions and withholdings as are
required by law, and (C) accelerated vesting of fifty percent (50%) of the then
unvested shares subject to the BioTime Option if Executive has been employed by
BioTime for at least twelve months.  This paragraph shall not apply to any
termination of Executive’s employment by a Related Company if he remains
employed by BioTime.
 
(iii)          Change of Control.  In the event BioTime (or any successor in
interest to BioTime that has assumed BioTime's obligation under this Agreement)
terminates Executive's employment without Cause within twelve (12) months
following a Change in Control, Executive will be entitled to (A) the benefits
set forth in paragraph (a)(i) of this Section, (B) twelve months' base salary,
which shall be paid in a lump sum, subject to such payroll deductions and
withholdings as are required by law, and (C) accelerated vesting of one hundred
percent (100%) of the then unvested shares subject to the BioTime Option.  This
paragraph shall not apply to any termination of Executive’s employment by a
Related Company if he remains employed by BioTime or any successor in interest
to BioTime that has assumed BioTime's obligation under this Agreement.
 
(b)           Release.  Any other provision of this Agreement notwithstanding,
paragraphs (a)(ii) and (a)(iii) of this Section shall not apply unless the
Executive (i) has executed a general release of all claims against BioTime and
the Related Companies (in a form prescribed by BioTime or its successor in
interest) and (ii) has returned all property in the Executive's possession
belonging BioTime or its successor in interest and any Related Companies.
 
(c)           Continuation of Certain Benefits .   In the event of the
termination of Executive's employment Without Cause, Executive's benefits will
be continued under Biotime’s then existing benefit plans and policies for so
long as provided under the terms of such plans and policies and as required by
applicable law.  If Executive elects to continue his health insurance coverage
under the Consolidated Omnibus Budget Reconciliation Act (COBRA) following the
termination of his employment Without Cause, then the Company shall pay the
Executive's monthly premium under COBRA until the earlier of (i) six months or
(ii) the date when the Executive receives substantially equivalent health
insurance coverage in connection with new employment or self-employment.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)           Definitions.  For purposes of this Section, the following
definitions shall apply:
 
(i)            "Affiliated Group" means (A) a Person and one or more other
Persons in control of, controlled by, or under common control with such Person;
and (B) two or more Persons who, by written agreement among them, act in concert
to acquire Voting Securities entitling them to elect a majority of the directors
of BioTime.
 
(ii)           "Cause" means: (A) the failure to properly perform Executive's
job responsibilities, as determined reasonably and in good faith by the Board of
Directors; (B) commission of any act of fraud, gross misconduct or dishonesty
with respect to BioTime or any Related Company; (C) conviction of, or plea of
guilty or "no contest" to, any felony, or a crime involving moral turpitude; (D)
breach of any provision of this Agreement or any provision of any proprietary
information and inventions agreement with BioTime or any Related Company; (E)
failure to follow the lawful directions of the Board of Directors of BioTime or
any Related Company; (F) chronic alcohol or drug abuse; (G) obtaining, in
connection with any transaction in which BioTime, any Related Company, or any of
BioTime’s affiliates is a party, a material undisclosed financial benefit for
himself or for any member of his immediate family or for any corporation,
partnership, limited liability company, or trust in which he or any member of
his immediate family owns a material financial interest; or (H) harassing or
discriminating against, or participating or assisting in the harassment of or
discrimination against, any employee of BioTime (or a Related Company or an
affiliate of BioTime) based upon gender, race, religion, ethnicity, or
nationality.
 
(iii)          "Change of Control" means (A) the acquisition of Voting
Securities of BioTime by a Person or an Affiliated Group entitling the holder
thereof to elect a majority of the directors of BioTime; provided, that an
increase in the amount of Voting Securities held by a Person or Affiliated Group
who on the date of this Agreement owned beneficially owned (as defined in
Section 13(d) of the Exchange Act and the regulations thereunder) more than 10%
of the Voting Securities shall not constitute a Change of Control; and provided,
further, that an acquisition of Voting Securities by one or more Persons acting
as an underwriter in connection with a sale or distribution of such Voting
Securities shall not constitute a Change of Control under this clause (A); (B)
the sale of all or substantially all of the assets of BioTime; or (C) a merger
or consolidation of BioTime with or into another corporation or entity in which
the stockholders of BioTime immediately before such merger or consolidation do
not own, in the aggregate, Voting Securities of the surviving corporation or
entity (or the ultimate parent of the surviving corporation or entity) entitling
them, in the aggregate (and without regard to whether they constitute an
Affiliated Group) to elect a majority of the directors or persons holding
similar powers of the surviving corporation or entity (or the ultimate parent of
the surviving corporation or entity); provided, however, that in no event shall
any transaction described in clauses (A), (B) or (C) be a Change of Control if
all of the Persons acquiring Voting Securities or assets of BioTime or merging
or consolidating with BioTime are one or more Related Companies.
 
 
8

--------------------------------------------------------------------------------

 
 
(iv)           "Disability" shall mean Executive's inability to perform the
essential functions of his job responsibilities for a period of one hundred
eighty (180) days in the aggregate in any twelve (12) month period.
 
(v)            "Person" means any natural person or any corporation,
partnership, limited liability company, trust, unincorporated business
association, or other entity.
 
(vi)           "Voting Securities" means shares of capital stock or other equity
securities entitling the holder thereof to regularly vote for the election of
directors (or for person performing a similar function if the issuer is not a
corporation), but does not include the power to vote upon the happening of some
condition or event which has not yet occurred.
 
6.             Insurance and Indemnity. With respect to his service hereunder,
BioTime shall maintain, at its expense, customary directors' and officers'
liability and errors and omissions insurance covering the Executive and, if such
coverage is available at reasonable cost, for all other executive officers and
directors of BioTime, in an amount both deemed appropriate by BioTime and
available in the marketplace. To the extent such defense and indemnification are
not fully and irrevocably provided by BioTime supplied insurance, BioTime shall
defend and indemnify the Executive, to the fullest extent permitted by law, from
and against any liability asserted against or incurred by the Executive (a) by
reason of the fact that the Executive is or was an officer, director, employee,
or consultant of BioTime or any affiliate or related party or is or was serving
in any capacity at the request of BioTime for any other corporation,
partnership, joint venture, trust, employment benefit plan or other entity or
enterprise or (b) in connection with any action(s), omission(s), or
occurrence(s) during the course of such service or such status as an officer,
director, employee, or consultant of or to any of the foregoing. BioTime’s
obligations under this Section 6 shall survive the termination of the
Executive’s employment hereunder and any termination of this Agreement.
 
7.             Turnover of Property and Documents on Termination.  Executive
agrees that on or before termination of his employment, he will return to
BioTime and all Related Companies all equipment and other property belonging to
BioTime and the Related Companies, and all originals and copies of Confidential
Information (in any and all media and formats, and including any document or
other item containing Confidential Information) in Executive's possession or
control, and all of the following (in any and all media and formats, and whether
or not constituting or containing Confidential Information) in Executive's
possession or control:  (a) lists and sources of customers; (b) proposals or
drafts of proposals for any research grant, research or development project or
program, marketing plan, licensing arrangement, or other arrangement with any
third party; (c) reports, job or laboratory notes, specifications, and drawings
pertaining to the research, development, products, patents, and technology of
BioTime and any Related Companies; and (d) any and all Intellectual Property
developed by Executive during the course of employment.
 
8.             Arbitration.  Except for injunctive proceedings against
unauthorized disclosure of confidential information, any and all claims or
controversies between BioTime or any Related Company and Executive, including
but not limited to (a) those involving the construction or application of any of
the terms, provisions, or conditions of this Agreement; (b) all contract or tort
claims of any kind; and (c) any claim based on any federal, state, or local law,
statute, regulation, or ordinance, including claims for unlawful discrimination
or harassment, shall be settled by arbitration in accordance with the then
current Employment Dispute Resolution Rules of the American Arbitration
Association.  Judgment on the award rendered by the arbitrator(s) may be entered
by any court having jurisdiction thereof.  The location of the arbitration shall
be San Francisco, California. Unless the parties mutually agree otherwise, the
arbitrator shall be a retired judge selected from a panel provided by the
American Arbitration Association, or the Judicial Arbitration and Mediation
Service (JAMS).  BioTime shall pay the arbitrator’s fees and costs.  Each party
shall pay for its own costs and attorneys' fees, if any.  However, if any party
prevails on a statutory claim which affords the prevailing party attorneys'
fees, the arbitrator may award reasonable attorneys' fees and costs to the
prevailing party.
 
 
9

--------------------------------------------------------------------------------

 
 
EXECUTIVE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF HIS RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS AGREEMENT
TO ARBITRATE.
 
9.             Severability. In the event that any of the provisions of this
Agreement shall be held to be invalid or unenforceable in whole or in part,
those provisions to the extent enforceable and all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement.  In the event that
any provision relating to a time period of restriction shall be declared by a
court of competent jurisdiction to exceed the maximum time period such court
deems reasonable and enforceable, then the time period of restriction deemed
reasonable and enforceable by the court shall become and shall thereafter be the
maximum time period.
 
10.           Agreement Read and Understood. Executive acknowledges that he has
carefully read the terms of this Agreement, that he has had an opportunity to
consult with an attorney or other representative of his own choosing regarding
this Agreement, that he understands the terms of this Agreement, and that he is
entering this agreement of his own free will.
 
11.           Complete Agreement, Modification.  This Agreement is the complete
agreement between the parties on the subjects contained herein and supersedes
all previous correspondence, promises, representations, and agreements, if any,
either written or oral.  No provision of this Agreement may be modified,
amended, or waived except by a written document signed both by BioTime and
Executive.
 
12.           Governing Law.  This Agreement shall be construed and enforced
according to the laws of the State of California.
 
13.           Assignability.  This Agreement, and the rights and obligations of
the parties under this Agreement, may not be assigned by Executive.  BioTime may
assign any of its rights and obligations under this Agreement to any successor
or surviving corporation, limited liability company, or other entity resulting
from a merger, consolidation, sale of assets, sale of stock, sale of membership
interests, or other reorganization, upon condition that the assignee shall
assume, either expressly or by operation of law, all of BioTime's obligations
under this Agreement.
 
14.           Survival.  This Section 14 and the covenants and agreements
contained in Sections 4, 6, 7 and 8 of this Agreement shall survive termination
of this Agreement and Executive's employment.
 
15.           Notices.  Any notices or other communication required or permitted
to be given under this Agreement shall be in writing and shall be mailed by
certified mail, return receipt requested, or sent by next business day air
courier service, or personally delivered to the party to whom it is to be given
at the address of such party set forth on the signature page of this Agreement
(or to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 15).
 
 
10

--------------------------------------------------------------------------------

 
 
16.           Section 409A. The Company intends that income provided to the
Executive will not be subject to taxation under Section 409A of the Internal
Revenue Code. The provisions of this Agreement shall be interpreted and
construed in favor of satisfying any applicable requirements of Section 409A of
the Code, provided if the Company is advised by counsel that the matter is not
free from doubt whether such provisions are satisfied, the Company may take, or
refrain from taking, such actions such that such provisions are satisfied.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.


EXECUTIVE:
 

/s/ Peter S. Garcia     Peter S. Garcia       Address:  425 Guinda Street    
Palo Alto, CA 94301  

 
 
BioTime, Inc.



 By:                       /s/Robert W. Peabody           Robert W. Peabody,
Chief Operating Officer                   Address:  
1301 Harbor Bay Parkway, Suite100
Alameda, California 94502
 

                        
 
11

--------------------------------------------------------------------------------

 


EXHIBIT A
 
California Labor Code Section 2870.
 
Application of provision providing that employee shall assign or offer to assign
rights in invention to employer.
 
(a)           Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer's
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
 
(i)           Relate at the time of conception or reduction to practice of the
invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or


(ii)          Result from any work performed by the employee for his employer.


(b)           To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.
 
 
12

--------------------------------------------------------------------------------

 


EXHIBIT B
 
PRIOR MATTERS
 
None
 
 
13 

--------------------------------------------------------------------------------